DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "a second external passage” and “a second internal passage" in lines 2 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should claim a “first”…passage before claiming a second, otherwise a second passage cannot exist.  Furthermore, due to the interconnection and interaction of said components, along with claims 3-12 being dependent thereon, Examiner cannot properly assess Applicant’s structure due to the indefiniteness issues created thereby.
Claims 3-12 are rejected for containing the same indefiniteness issues as claim 2 from which they depend
Claim 14 recites the limitations "a second water supply valve” in lines 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claim. Applicant should claim a “first”…valve before claiming a second, otherwise a second valve cannot exist.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20050274156 to Yang.
Regarding claim 1, Yang teaches a washing machine (Fig. 1, generally) comprising: a cabinet (Fig. 1, at part 10); a tub disposed in the cabinet and configured to receive water (Fig. 1, part 11) ; a drum rotatably disposed in the tub and configured to receive laundry (Fig. 1, part 12); a drawer configured to be inserted into and withdrawn out of the cabinet, the drawer being configured to contain detergent (Fig. 1, part 15); a first passage connecting the drawer and the tub (Fig. 1, part 40); a detergent supply device disposed at the cabinet, the detergent supply device being configured to contain detergent (Fig. 1, part 35); and a second passage disposed between the detergent 
Regarding claims 2-12, due to the numerous 35 USC 112 issues, Examiner cannot properly assess Applicant’s structure due to the indefiniteness issues created thereby, wherein said claims stand rejected under Yang as said claimed subject matter is regarded as statements of intended use.
Regarding claims 13-14, Yang teaches numerous valves that control the supply of water to the drawer and to that of the detergent box (Fig. 1, parts 21a-21d).
Regarding claims 15-16, Yang teaches that the second passage is between the detergent supply device and the tub (Fig. 2, at part 31) and wherein the second passage is disposed between the detergent supply device and the drawer (Fig. 2, at part 31), configured to guide the detergent contained in the detergent supply device to the drawer and then to the tub (Fig. 2, at part 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711